EXHIBIT 10.1

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules and
attachments hereto, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), dated as of
January 29, 2016, is entered into by and among (a) RCS Capital Corporation
(“RCS”), each of the subsidiary guarantors and affiliates identified on the
signature pages hereto (the “Subsidiary Guarantors” and together with RCS, the
“Company”); (b) the First Lien Agent and Second Lien Agent (each as defined
below), (c) each of the lender parties identified on the signature pages hereto
and (d) Luxor (as defined below) (such Persons (as defined below) described in
clauses (c) and (d), together with each of their respective successors and
permitted assigns under this Agreement, each, a “Supporting Party” and,
collectively, the “Supporting Parties”). The Company and the Supporting Parties
are referred to herein as the “Parties” and each individually as a “Party”.
Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Plan Term Sheet (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, as of the date hereof, the Supporting Parties collectively hold over
92% of the outstanding obligations under the First Lien Credit Agreement, dated
as of April 29, 2014 (as amended by Amendment No. 1 dated as of June 30, 2015,
and as amended by Amendment No. 2 dated as of November 8, 2015, and as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “First Lien Credit Agreement”), by and among
RCS, RCAP Holdings, LLC (“RCAP Holdings”), RCS Capital Management, LLC (“RCS
Management”), the Subsidiary Guarantors, the lenders party thereto and Barclays
Bank PLC, as Administrative Agent and Collateral Agent;

WHEREAS, as of the date hereof, the Supporting Parties collectively hold over
87% of the outstanding obligations under the Second Lien Credit Agreement dated
as of April 29, 2014 (as amended by Amendment No. 1 dated as of June 30, 2015,
as further amended by Amendment No. 2 dated as of November 8, 2015, and as
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Second Lien Credit Agreement”) by and
among RCS, RCAP Holdings, RCS Management, the Subsidiary Guarantors, the lenders
party thereto and Wilmington Trust, National Association (“Wilmington Trust”),
as successor Administrative Agent and Collateral Agent;

WHEREAS, Luxor Capital Group L.P. or its Affiliates (“Luxor”) are the holders of
(a) the convertible notes of RCS issued on April 29, 2014, in an aggregate
principal amount of $120,000,000 pursuant to that certain securities purchase
agreement, dated as April 29, 2014 between the Company and Luxor, (b) the Senior
Unsecured Promissory Notes issued by RCS to Luxor Capital Partners, L.P., Luxor
Wavefront, L.P., Luxor Capital Partners Offshore Master Fund, L.P. and Thebes
Offshore Master Fund, LP, each dated November 9, 2015 for the aggregate
principal amount of $15 million and (c) preferred stock of RCS issued on
April 29, 2014 in an aggregate principal amount of $270,000,000 pursuant to that
certain securities purchase agreement, dated as April 29, 2014, between the
Company and Luxor and (d) shares of common stock of RCS;



--------------------------------------------------------------------------------

WHEREAS, the Company and the Supporting Parties have agreed to implement a
restructuring transaction for the Company in accordance with, and subject to the
terms and conditions set forth in, this Agreement, the Plan Term Sheet, the DIP
Facility Term Sheet, the New Second Lien Facility Term Sheet, the Exit Facility
Term Sheet and the Non-RCS Debtors Plan Term Sheet (each such document as
defined below and including any schedules, annexes and exhibits attached
thereto, each as may be supplemented, amended or modified in accordance with the
terms hereof and, collectively, the “Operative Documents” and, such
restructuring transaction, the “Restructuring Transaction”);

WHEREAS, the Operative Documents are the product of arm’s-length, good faith
negotiations among the Company and the Supporting Parties and set forth the
material terms and conditions of the Restructuring Transaction, as supplemented
by the terms and conditions of this Agreement;

WHEREAS, RCS and certain of the Subsidiary Guarantors plan to commence voluntary
reorganization cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code (as amended, the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);1

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company and the Supporting Parties have agreed to implement the
Restructuring Transaction through (a) a joint chapter 11 pre-arranged plan of
reorganization for the RCS Debtors (as such term is defined below), consistent
with the terms set forth on the Plan Term Sheet and (b) a joint pre-packaged
plan of reorganization with respect to the Non-RCS Debtors (as such term is
defined below), consistent with the terms set forth on the Non-RCS Debtor Plan
Term Sheet, with any modification, supplement or amendment to the Plan Term
Sheet or the Non-RCS Debtors Plan Term Sheet in form and substance acceptable to
the Company, the Requisite Supporting Parties and Luxor (only as specifically
set forth in Section 10 herein); and

WHEREAS, the Parties desire to express to one another their mutual support and
commitment in respect of the matters discussed herein.

 

 

1  The following registered investment advisors will not commence Chapter 11
Cases: Cetera Investment Advisors LLC, First Allied Advisory Services, Inc.,
Legend Advisory Services Corporation, Summit Financial Group, Inc. and Tower
Square Investment Management LLC.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

Section 1. Operative Documents. The Operative Documents and any exhibits thereto
are expressly incorporated herein by reference and made part of this Agreement
as if fully set forth herein. The Operative Documents set forth the material
terms and conditions of each Plan and the Restructuring Transaction; provided,
however, that the Operative Documents are supplemented by the terms and
conditions of this Agreement.

Section 2. Certain Definitions; Rules of Construction. As used in this
Agreement, the following terms have the following meanings:

(a) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean, with respect to any Person, the possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of such Person.

(b) “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity) or restructuring of or by the Company or any of its
Affiliates or subsidiaries or of any such entities’ respective assets, other
than the Restructuring Transaction.

(c) “ARC Note Claims” means all obligations arising under the Unsecured
Promissory Note, dated December 4, 2014, issued by RCS to ARC Properties
Operating Partnership, L.P.

(d) “Business Day” means a day other than a Saturday, Sunday or other day on
which the Federal Reserve Bank of New York is closed.

(e) “Claims and Interests” means, as applicable, First Lien Credit Agreement
Claims, Second Lien Credit Agreement Claims, Luxor Claims, ARC Note Claims, RCAP
Note Claims, Other Claims and Equity Interests.

(f) “Confirmation Order” means an order or orders of the Bankruptcy Court
confirming each Plan pursuant to section 1129 of the Bankruptcy Code, in form
and substance reasonably acceptable to (i) the Company, (ii) the Requisite
Supporting Parties, (iii) to the extent relating to the First Lien Lenders and
the First Lien Agent, the First Lien Agent, (iv) the Required DIP Lenders,
(v) to the extent relating to the Second Lien Lenders and the Second Lien Agent,
the Second Lien Agent and (vi) Luxor (only as specifically set forth in Section
10 herein).

(g) “Convertible Notes” means those notes issued pursuant to the Indenture dated
April 29, 2014, between RCS and Wilmington Trust, as Trustee.

(h) “Convertible Notes Claims” means all obligations arising under or related to
the Convertible Notes.

 

3



--------------------------------------------------------------------------------

(i) “Convertible Notes Trustee” means Wilmington Trust, in its capacity as
indenture trustee under the Convertible Notes.

(j) “DIP Agent” means Barclays Bank PLC as Administrative Agent and Collateral
Agent under the DIP Facility.

(k) “DIP Budget” means the “Budget” as defined in the DIP Facility Term Sheet.

(l) “DIP Claims” means all claims arising under or relating to the DIP Credit
Agreement and all agreements and instruments relating to the foregoing.

(m) “DIP Credit Agreement” means the $100 million super-priority
debtor-in-possession credit agreement entered into by and among the Company, the
lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent and Collateral Agent, containing the terms set forth on the DIP Facility
Term Sheet.

(n) “DIP Facility” means term loan credit facility evidenced by the DIP Credit
Agreement.

(o) “DIP Facility Term Sheet” means the term sheet setting forth the material
terms for the debtor-in-possession financing facility attached hereto as Exhibit
A and any modification, supplement or amendment thereto, which modification,
supplement or amendment shall be in form and substance acceptable to (i) the
Company, (ii) the Requisite Supporting Parties, (iii) to the extent relating to
the First Lien Lenders and First Lien Agent, the First Lien Agent, (iv) to the
extent related to the Second Lien Lenders and the Second Lien Agent, the Second
Lien Agent and (v) Luxor (only as specifically set forth in Section 10 herein).

(p) “DIP Lenders” means the lenders under the DIP Credit Agreement.

(q) “DIP Order” means, as applicable, (i) the Interim DIP Order or (ii) the
Final DIP Order.

(r) “Disclosure Statement” means the disclosure statement for each Plan, in form
and substance reasonably acceptable to the Company, the Requisite Supporting
Parties and Luxor (only as specifically set forth in Section 10 herein), that is
prepared and distributed in accordance with, among other things, sections 1125,
1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) and other applicable law, and all
exhibits, schedules, supplements, modifications and amendments thereto.

(s) “Disclosure Statement Order” means an order of the Bankruptcy Court, in form
and substance reasonably acceptable to the Company, the Requisite Supporting
Parties, Required DIP Lenders and Luxor (only as specifically set forth in
Section 10 herein), approving the Disclosure Statement and the Solicitation (as
defined below) for the RCS Debtors’ Plan.

 

4



--------------------------------------------------------------------------------

(t) “Effective Date” means the date upon which all conditions precedent to the
effectiveness of each Plan have either been satisfied or expressly waived in
accordance with the terms thereof, and on which the transactions to occur on the
Effective Date pursuant to each Plan occur or are consummated.

(u) “Equity Interests” means any capital stock, preferred stock, limited
liability company interests, partnership interests or other equity, ownership or
profits interests in RCS or in any of its subsidiaries, and any options,
warrants, conversion privileges or rights of any kind to acquire any capital
stock, limited liability company interests, partnership interests or other
equity, ownership or profits interests in RCS or any of its undersigned
subsidiaries; provided, however, that Equity Interests shall not include any
capital stock, limited liability company interests, partnership interests or
other equity, ownership or profits interests or any options, warrants,
conversion privileges or rights of any kind to acquire any capital stock,
limited liability company interests, partnership interests or other equity,
ownership or profits interests in any broker-dealer subsidiary of RCS.

(v) “Exit Facility” means the exit financing facility consistent with the terms
set forth on the Exit Facility Term Sheet.

(w) “Exit Facility Term Sheet” means the term sheet setting forth the material
terms for the exit financing facility attached hereto as Exhibit B and any
modification, supplement or amendment thereto, which shall be in form and
substance acceptable to the Company and the Requisite Supporting Parties.

(x) “Final DIP Order” means the Final Order of the Bankruptcy Court authorizing
the Company to enter into the DIP Credit Agreement, in form and substance
acceptable to (i) the DIP Agent and the Required DIP Lenders in their sole
discretion, (ii) to the extent relating to the First Lien Lenders and the First
Lien Agent, the First Lien Agent, (iii) to the extent relating to the Second
Lien Lenders and the Second Lien Agent, the Second Lien Agent (iv) Luxor (only
as specifically set forth in Section 10 herein).

(y) “Final Order” means an order or judgment of the Bankruptcy Court (or any
other court of competent jurisdiction) entered by the Bankruptcy Court (or such
other court) on the docket in the Chapter 11 Cases (or the docket of such other
court) that is not subject to a stay and has not been modified, amended,
reversed or vacated without the consent of the Company and the Requisite
Supporting Parties.

(z) “FINRA” means the Financial Industry Regulatory Authority.

(aa) “FINRA Rules” bylaws and rules adopted by FINRA, or its predecessor, the
National Association of Securities Dealers, as may be in effect at the relevant
time.

(bb) “First Lien Agent” means the First Lien Administrative Agent and First Lien
Collateral Agent.

 

5



--------------------------------------------------------------------------------

(cc) “First Lien Administrative Agent” means Barclays Bank PLC, in its capacity
as administrative agent under the First Lien Credit Agreement and the other
First Lien Loan Documents.

(dd) “First Lien Collateral Agent” means Barclays Bank PLC, in its capacity as
collateral agent under the First Lien Credit Agreement and the other First Lien
Loan Documents.

(ee) “First Lien Credit Agreement Claims” means all claims arising under or
relating to the First Lien Credit Agreement and all agreements and instruments
relating to the foregoing, including any other First Lien Loan Documents.

(ff) “First Lien Lenders” means the lenders under the First Lien Credit
Agreement.

(gg) “First Lien Loan Documents” means the “Loan Documents” as such term is
defined in the First Lien Credit Agreement.

(hh) “First Lien Required Lenders” means the “Required Lenders” as defined in
the First Lien Credit Agreement.

(ii) “Intercreditor Agreement” means the intercreditor agreement dated as of
April 29, 2014, among the First Lien Collateral Agent, the Second Lien
Collateral Agent and RCS, RCAP Holdings, RCS Management and the Subsidiary
Guarantors.

(jj) “Interim DIP Order” means an interim order of the Bankruptcy Court
authorizing the Company to enter into the DIP Credit Agreement on an interim
basis, in form and substance acceptable to (i) the DIP Agent and the Required
DIP Lenders in their sole discretion, (ii) to the extent relating to the First
Lien Lenders and the First Lien Agent, the First Lien Agent, (iii) to the extent
relating to the Second Lien Lenders and the Second Lien Agent, the Second Lien
Agent and (iv) Luxor (only as specifically set forth in Section 10 herein).

(kk) “Luxor Claims” means the (i) Convertible Notes Claims, (ii) the Luxor
Senior Unsecured Notes Claims and (iii) any other claims or interests held by
Luxor against the Company, the RCS Debtors or the Non-RCS Debtors, including
preferred and common stock of RCS.

(ll) “Luxor Notes” means the Convertible Notes and Luxor Senior Unsecured Notes.

(mm) “Luxor Senior Unsecured Notes Claims” means all obligations arising under
or related to the Senior Unsecured Promissory Notes issued by RCS to Luxor ,
Luxor Wavefront, L.P., Luxor Capital Partners Offshore Master Fund, L.P. and
Thebes Offshore Master Fund, LP, each dated November 9, 2015 for the aggregate
principal amount of $15 million.

 

6



--------------------------------------------------------------------------------

(nn) “Majority RSA Lenders” means (i) the First Lien Lenders holding more than
50% of the aggregate amount of the First Lien Credit Agreement Claims held by
First Lien Lenders that are Parties to this Agreement and (ii) the Second Lien
Lenders holding more than 50% of the aggregate amount of the Second Lien Credit
Agreement Claims held by Second Lien Lenders that are Parties to this Agreement.

(oo) “New Second Lien Facility” means the new second lien secured term loan
facility having the terms set forth on the New Second Lien Facility Term Sheet.

(pp) “New Second Lien Facility Term Sheet” means the term sheet setting forth
the material terms for the new second lien facility attached hereto as Exhibit C
and any modification, supplement or amendment thereto, which shall be in form
and substance acceptable to the Company and the Requisite Supporting Parties.

(qq) “Non-RCS Debtors” means those Subsidiary Guarantors set forth on Schedule 1
hereto.

(rr) “Non-RCS Debtors Plan Term Sheet” means the term sheet attached as hereto
as Exhibit D setting forth the material terms for the joint prepackaged Plan to
be confirmed in the Chapter 11 Cases of the Non-RCS Debtors, together with all
exhibits schedules and attachments thereto, as amended, supplemented or
otherwise modified from time to time.

(ss) “Other Claims” means any “claims” (as such term is defined in section
101(5) of the Bankruptcy Code) against the Company and/or any of its undersigned
subsidiaries other than First Lien Credit Agreement Claims, Second Lien Credit
Agreement Claims, Luxor Claims, ARC Note Claims and RCAP Note Claims.

(tt) “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.

(uu) “Plan” means, as the context requires, (i) the chapter 11 plan of
reorganization for the RCS Debtors consistent with the terms set forth on the
Plan Term Sheet, which shall be filed with the Bankruptcy Court on the
Commencement Date in form and substance reasonably acceptable to (A) the
Company, (B) the Requisite Supporting Parties, (C) the Required DIP Lenders,
(D) to the extent relating to the First Lien Lenders and the First Lien Agent,
the First Lien Agent (E) to the extent relating to the Second Lien Lenders and
the Second Lien Agent, the Second Lien Agent and (F) Luxor (only as specifically
set forth in Section 10 herein); and (ii) the chapter 11 plan of reorganization
for the Non-RCS Debtors consistent with the terms set forth on the Non-RCS
Debtors Plan Term Sheet in form and substance reasonably acceptable to (U) the
Company, (V) the Requisite Supporting Parties, (W) the Required DIP Lenders,
(X) Luxor (only as specifically set forth in Section 10 herein), (Y) to the
extent relating to the First Lien Lenders and the First Lien Agent, the First
Lien Agent and (Z) to the extent relating to the Second Lien Lenders and the
Second Lien Agent, the Second Lien Agent.

 

7



--------------------------------------------------------------------------------

(vv) “Plan Term Sheet” means the term sheet attached hereto as Exhibit E setting
forth the material terms for the joint Plan to be confirmed in the Chapter 11
Cases of the RCS Debtors, together with all exhibits, schedules and attachments
thereto, as amended, supplemented or otherwise modified from time to time.

(ww) “RCAP Note Claims” means all obligations arising under or related to the
Senior Unsecured Promissory Note, dated November 9, 2015, by RCS to RCAP
Holdings.

(xx) “RCS Debtors” means RCS and the Subsidiary Guarantors set forth on Schedule
2 hereto.

(yy) “Required DIP Lenders” means the DIP Lenders holding more than 50% of the
sum of the aggregate DIP Facility loans and unused commitments.

(zz) “Requisite Supporting Parties” means, as of any date of determination, the
Supporting Parties who own or control as of such date at least two-thirds of the
aggregate outstanding principal amount of loans under each of (i) the First Lien
Credit Agreement and (ii) the Second Lien Credit Agreement.

(aaa) “Restructuring Documents” means all agreements, instruments or orders
(including all exhibits, schedules, supplements, appendices, annexes and
attachments thereto) that are utilized to implement or effectuate, or that
otherwise relate to, this Agreement, the Operative Documents, each Plan and/or
the Restructuring Transaction, each in form and substance acceptable or
reasonably acceptable (as applicable) to the Company, the Requisite Supporting
Parties and Luxor (only as specifically set forth in Section 10 herein or in the
Operative Documents), including (i) the Disclosure Statement and any motion
seeking the approval thereof, (ii) the Disclosure Statement Order, (iii) the
Confirmation Order, (iv) the ballots, (v) the motion to approve the form of the
ballots and any Solicitation, (vi) any documentation relating to the DIP
Facility, the Exit Facility, the New Second Lien Facility and (vii) any
documentation relating to exit financing, post-emergence organizational
documents, equity holder-related agreements or other related documents to be
executed on or before the Effective Date.

(bbb) “Restructuring Support Period” means, with reference to any Party, the
period commencing on the Restructuring Support Effective Date and ending on the
earlier of (i) the Effective Date and (ii) the date on which this Agreement is
terminated with respect to such Party in accordance with Section 6 hereof.

(ccc) “RSA Assumption Order” means an order of the Bankruptcy Court in form and
substance reasonably satisfactory to the Company, the Supporting Parties, the
First Lien Agent and the Second Lien Agent, authorizing the RCS Debtors to
assume this Agreement;

(ddd) “SEC” means the Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

(eee) “Second Lien Administrative Agent” means Wilmington Trust, in its capacity
as administrative agent under the Second Lien Credit Agreement and related loan
documents.

(fff) “Second Lien Agent” means the Second Lien Administrative Agent and the
Second Lien Collateral Agent.

(ggg) “Second Lien Collateral Agent” means Wilmington Trust, in its capacity as
collateral agent under the Second Lien Credit Agreement and related loan
documents.

(hhh) “Second Lien Credit Agreement Claims” means all claims arising under or
relating to the Second Lien Credit Agreement and all agreements and instruments
relating to the foregoing, including any Second Lien Loan Document.

(iii) “Second Lien Lenders” means the lenders under the Second Lien Credit
Agreement.

(jjj) “Second Lien Loan Documents” means each “Loan Document” as such term is
defined in the Second Lien Credit Agreement.

(kkk) “Second Lien Required Lenders” means the “Required Lenders” as defined in
the Second Lien Credit Agreement.

(lll) “Solicitation” means the solicitation of votes to accept or reject the
Plan pursuant to sections 1125 and 1126 of the Bankruptcy Code.

(mmm) “Supporting Parties’ Advisors” means (i) Jones Day and local Delaware
counsel as legal advisors to the First Lien Lenders party hereto, (ii) Houlihan
Lokey Inc. as financial advisor to the First Lien Lenders party hereto,
(iii) Davis Polk & Wardwell LLP and local Delaware counsel as legal advisors to
the Second Lien Lenders party hereto, (iv) GLC Advisors & Co., LLC as financial
advisors to the Second Lien Lenders party hereto, (v) Shearman & Sterling LLP
and local Delaware counsel as legal advisors to the First Lien Agent,
(vi) Covington & Burling LLP and local Delaware counsel as legal advisors to the
Second Lien Agent, (vii) Kramer Levin Naftalis & Frankel LLP and local Delaware
counsel as legal advisors to Luxor and (viii) Centerview Partners, as financial
advisors to Luxor.

(nnn) “Transaction Expenses” means all reasonable, documented and invoiced fees
and out-of-pocket expenses incurred by the First Lien Lenders, Second Lien
Lenders and Luxor (subject to the terms set forth on the Plan Term Sheet),
including reasonable, documented and invoiced fees and out-of-pocket expenses of
outside counsel to the Company’s officers and directors and the Supporting
Parties’ Advisors, in connection with the negotiation, formulation, preparation,
execution, delivery, implementation, consummation and enforcement of this
Agreement, the Operative Documents, the Restructuring Documents, and the
transactions contemplated thereby; provided, however, that the fees of
Centerview Partners shall be paid in accordance with the terms set forth on the
Plan Term Sheet; and provided further, that the fees of outside counsel to the
Company’s officers and directors shall be paid solely to the extent set forth in
the DIP Budget, and any amounts over the amount set forth in the DIP Budget for
such fees shall be paid solely with the consent of the Requisite Supporting
Parties.

 

9



--------------------------------------------------------------------------------

Unless otherwise specified, references in this Agreement to any Section or
clause refer to such Section or clause as contained in this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import in this
Agreement refer to this Agreement as a whole, and not to any particular Section
or clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, feminine and neuter genders. The
words “including,” “includes” and “include” shall each be deemed to be followed
by the words “without limitation”.

Section 3. Bankruptcy Process; Plan of Reorganization

(a) Commencement of the RCS Debtors’ Chapter 11 Cases. The Company hereby agrees
that, as soon as reasonably practicable, but in no event later than January 31,
2016, the RCS Debtors shall file with the Bankruptcy Court voluntary petitions
for relief under chapter 11 of the Bankruptcy Code and any and all other
documents necessary to commence the Chapter 11 Case of each RCS Debtor (the date
on which such filing occurs, the “Commencement Date”).

(b) Filing of Plan for the RCS Debtors: On the Commencement Date, the Company
shall file the Plan for the RCS Debtors with the Bankruptcy Court. Any
modifications, supplements or amendments of the Plan for the RCS Debtors or a
related Disclosure Statement shall be in form and substance reasonably
acceptable to (i) the Company, (ii) the Requisite Supporting Parties,
(iii) Luxor (only as specifically set forth in Section 10 herein), (iv) to the
extent relating to the First Lien Lenders and the First Lien Agent, the First
Lien Agent and (v) to the extent relating to the Second Lien Lenders and the
Second Lien Agent, the Second Lien Agent.

(c) Filing of Notice of Hearing to Approve the Disclosure Statement for the RCS
Debtors: Within five (5) days of the Commencement Date, the Company shall file,
and serve a notice of hearing on approval of, the Disclosure Statement with
respect to the Plan for the RCS Debtors, which shall be in form and substance
reasonably acceptable to the Company and the Requisite Supporting Parties.

(d) Approval of the DIP Facility: On the Commencement Date, the Company shall
file a motion seeking entry of the DIP Order that shall authorize the Company’s
entry into the DIP Credit Agreement and DIP Facility, which motion shall be in
form and substance reasonably acceptable to (i) the Company, (ii) the Requisite
Supporting Parties, (iii) to the extent relating to the First Lien Lenders and
the First Lien Agent, the First Lien Agent and (iv) to the extent relating to
the Second Lien Lenders and the Second Lien Agent, the Second Lien Agent (the
“DIP Motion”). The Company shall use commercially reasonable efforts to obtain
entry of the Interim DIP Order as soon as possible, but in no event later than
two Business Days after the Commencement Date.

 

10



--------------------------------------------------------------------------------

(e) Chapter 11 Cases of the Non-RCS Debtors. The Company hereby agrees that:

(i) as soon as reasonably practicable, but in no event later than March 25,
2016, the Non-RCS Debtors shall file with the Bankruptcy Court voluntary
petitions for relief under chapter 11 of the Bankruptcy Code and any and all
other documents necessary to commence the Chapter 11 Cases of each Non-RCS
Debtor (the date on which such filings occur, the “Non-RCS Debtors’ Commencement
Date”);

(ii) on the Non-RCS Debtors’ Commencement Date, the Non-RCS Debtors shall file
(A) the Plan for the Non-RCS Debtors and (B) the Disclosure Statement with
respect to the Plan for the Non-RCS Debtors; and

(iii) within 14 days of the Non-RCS Debtors’ Commencement Date, the Non-RCS
Debtors shall have assumed their obligations under and related to the DIP
Facility pursuant to an order from the Bankruptcy Court in form and substance
satisfactory to the Supporting Parties.

(f) Confirmation of the Plan: The Company shall use commercially reasonable
efforts to obtain confirmation of each Plan as soon as reasonably practicable
following the Commencement Date in accordance with the Bankruptcy Code and on
terms consistent with this Agreement, and each Supporting Party shall use its
commercially reasonable efforts to cooperate fully in connection therewith.

(g) Restructuring Documents: Each Party shall negotiate in good faith the
Restructuring Documents, each of which shall be consistent with and incorporate
as applicable, the terms of the Operative Documents, and all Restructuring
Documents shall be in form and substance acceptable or reasonably acceptable (as
applicable according to the specific provisions of this Agreement) to (i) the
Company, (ii) the Requisite Supporting Parties, (iii) to the extent relating to
the First Lien Lenders and the First Lien Agent, the First Lien Agent and
(iv) to the extent relating to the Second Lien Lenders and the Second Lien
Agent, the Second Lien Agent.

Section 4. Agreements of the Supporting Parties.

(a) Support of Restructuring Transaction. Each of the Supporting Parties agrees
that, for the duration of the Restructuring Support Period, such Supporting
Party shall (including directing the First Lien Agent and the Second Lien Agent,
and the Convertible Notes Trustee, as necessary):

(i) subject to receipt of a Disclosure Statement approved by the Bankruptcy
Court soliciting votes on the Plan for the RCS Debtors and a Disclosure
Statement soliciting votes on the Plan for the Non-RCS Debtors, timely vote or
cause to be voted in accordance with the applicable procedures set forth in the
Disclosure Statement and accompanying solicitation materials, all Claims and
Interests in voting classes now or hereafter beneficially owned by such
Supporting Party or for which it now or hereafter serves as the nominee,

 

11



--------------------------------------------------------------------------------

investment manager or advisor for beneficial holders thereof, as applicable, to
accept each Plan, by delivering its duly executed and completed ballots
accepting each Plan on a timely basis following the commencement of the
Solicitation of such Plan, which ballots shall be in favor of and not indicate
that the Supporting Party opts out of any releases and exculpation provided
under each Plan; provided that such vote shall be immediately revoked and deemed
void ab initio upon termination of this Agreement pursuant to the terms hereof
(except any termination pursuant to Section 6(e) hereof);

(ii) not change or withdraw (or seek or cause to be changed or withdrawn) any
such vote;

(iii) not (A) object to, delay, impede or take any other action to interfere
with acceptance or implementation of each Plan, (B) directly or indirectly
solicit, encourage, propose, file, support, participate in the formulation of or
vote for, any restructuring, sale of assets, merger, workout or plan of
reorganization for the Company or any of its Affiliates or subsidiaries other
than each Plan, (C) object to or otherwise commence any proceeding, take any
action opposing, or support any other Person’s efforts to oppose or object to,
any of the terms of the DIP Facility, the terms of the DIP Order, the final
relief sought in any “first day” motions and other motions consistent with this
Agreement filed by any RCS Debtor or any Non-RCS Debtor in furtherance of the
Restructuring Transaction or (D) otherwise take any action that would in any
material respect interfere with, delay or postpone the consummation of the
Restructuring Transaction;

(iv) (A) support, and take all reasonable actions necessary to facilitate the
implementation and consummation of, the Restructuring Transaction (including
without limitation, approval of the Restructuring Documents and DIP Credit
Agreement, and other relief that may be set forth in the DIP Order, as
applicable, the confirmation of each Plan and the consummation of the
Restructuring Transaction pursuant to each Plan) and (B) not take any action
that is inconsistent with the implementation or consummation of the
Restructuring Transaction;

(v) not (A) directly or indirectly seek, propose, support, assist, encourage,
solicit, engage in or otherwise participate in any negotiations or discussions
regarding, or vote for, any Alternative Transaction, (B) support or encourage
the termination or modification of the Company’s exclusive period for the filing
of a plan or the Company’s exclusive period to solicit votes on a plan, (C) take
any other action, including initiating any legal proceedings or enforcing rights
as a holder of Claims and Interests, as applicable, that is inconsistent with
this Agreement or the Restructuring Documents, or that would reasonably be
expected to prevent, interfere with, delay or impede the implementation or
consummation of the Restructuring Transaction (including the Bankruptcy Court’s
approval of the Restructuring Documents, the Solicitation and confirmation of
each Plan and the consummation of the Restructuring Transaction

 

12



--------------------------------------------------------------------------------

pursuant to each Plan), and (D) oppose or object to, or support any other
Person’s efforts to oppose or object to, any motions filed by the Company that
are not inconsistent with this Agreement;

(vi) timely vote or cause to be voted any Claims and Interests now or hereafter
beneficially owned by such Supporting Party or for which it now or hereafter
serves as the nominee, investment manager or advisor for beneficial holders
thereof, as applicable, against any Alternative Transaction; and

(vii) forbear from exercising any of its rights and remedies under the First
Lien Loan Documents, the Second Lien Loan Documents or the Luxor Notes, as
applicable, against (A) any Non-RCS Debtor prior to Non-RCS Debtors’
Commencement Date and (B) any Subsidiary Guarantor that is not an RCS Debtor or
a Non-RCS Debtor.

(b) Rights of Supporting Parties Unaffected. Nothing contained herein shall
limit (i) the rights of a Supporting Party under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including, without limitation,
appearing as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as the exercise of any such right is consistent with, and not inconsistent
with, such Supporting Party’s obligations hereunder; (ii) subject to Section
4(a) and Section 6 hereof, any right of a Supporting Party under (x) the First
Lien Loan Documents, Second Lien Loan Documents, Intercreditor Agreement and the
Luxor Notes and (y) any other applicable agreement, instrument or document that
gives rise to a Supporting Party’s Claims and Interests; (iii) the ability of a
Supporting Party and its advisors to consult with other Supporting Parties or
the Company and their respective advisors; or (iv) the ability of a Supporting
Party to enforce any right, remedy, condition, consent or approval requirement
under this Agreement or any of the Restructuring Documents. Nothing contained in
this Agreement shall amend, waive or modify the First Lien Loan Documents, the
Second Lien Loan Documents or the Luxor Notes or constitute the amendment or
waiver of any Party’s rights and remedies thereunder.

(c) Transfers. Each Supporting Party agrees that, for the duration of the
Restructuring Support Period, such Supporting Party shall not sell, transfer,
loan, issue, pledge, hypothecate, assign, grant, encumber or otherwise dispose
of (including by participation), directly or indirectly, in whole or in part,
any Claims and Interests now or hereafter beneficially owned by such Supporting
Party or for which it now or hereafter serves as the nominee, investment manager
or advisor for beneficial holders, as applicable, or any option thereon or any
right or interest therein (including granting any proxies, depositing any such
Claims and Interests into a voting trust or entering into a voting agreement
with respect to any such Claims and Interests) (collectively, a “Transfer”),
unless the transferee of such Claims and Interests (the “Transferee”) either
(i) is a Supporting Party or, (ii) if such Transferee is not a Supporting Party,
prior to the effectiveness of such Transfer, such Transferee agrees in writing,
for the benefit of the Parties, to become a Supporting Party and to be bound by
all of the terms of this Agreement applicable to a Supporting Party (including
with respect to any and all Claims

 

13



--------------------------------------------------------------------------------

and Interests the Transferee already may then or subsequently own or control) by
executing a joinder agreement, substantially in the form attached hereto as
Exhibit F each, a “Joinder Agreement”), and by delivering an executed copy
thereof to the Company (in accordance with the notice provisions set forth in
Section 23 hereof and prior to the effectiveness of such Transfer), in which
event (x) the Transferee shall be deemed to be a Supporting Party hereunder with
respect to all of its owned or controlled Claims and Interests and (y) from and
after the delivery of such executed copy of such Joinder Agreement to the
Company (in accordance with the notice provisions set forth in Section 23 hereof
and prior to the effectiveness of such Transfer), the transferor Supporting
Party shall be deemed to relinquish its rights, and be released from its
obligations, under this Agreement to the extent of the transferred Claims and
Interests; provided that in no event shall any such Transfer relieve a Party
hereto from liability for its breach or non-performance of its obligations
hereunder prior to the date of delivery of such Joinder Agreement; and provided
further that each Supporting Party agrees that, if it has transferred some or
all of the Claims and Interests and such Transferee is not authorized to vote
any and all such Claims and Interests under applicable law or any applicable
order of the Bankruptcy Court, it shall vote such Claims and Interests on behalf
of such Transferee in a manner consistent with this Agreement and the
obligations under Section 4(a) hereof. Each Supporting Party agrees that any
Transfer of any Claims and Interests that does not comply with the terms and
procedures set forth herein shall be deemed void ab initio, and the Company and
each other Supporting Party shall have the right to enforce the voiding of such
Transfer and the terms hereof. The restrictions of this paragraph shall not
apply to any Transfers from a Supporting Party to a Person that controls, is
controlled by, or is under common control with such Supporting Party or that is
an affiliated fund or financing vehicle with a common or commonly controlled
investment manager or collateral manager, whether such control is derived from
equity ownership, contractual authority or otherwise; provided that such Person
shall automatically be deemed to be subject to the provisions of this Agreement
as a Supporting Party and any Transfer of any Claims and Interests to any such
Person that is not subject to the provisions of this Agreement shall be deemed
void ab initio, and the Company and each other Supporting Party shall have the
right to enforce the voiding of such Transfer and the terms hereof. For the
avoidance of doubt, and notwithstanding anything to the contrary contained in
this Agreement, any Transfer shall be subject to any order governing trading of
Claims and/or Interests entered by the Bankruptcy Court pursuant to a customary
“NOL motion” filed by the Company.

(d) Additional Claims and Interests. In the event that any Supporting Party or
any Affiliate of a Supporting Party acquires additional Claims and Interests, as
applicable, such Supporting Party or Affiliate agrees that all such Claims and
Interests shall automatically and immediately become subject to the provisions
of this Agreement; provided, however that no Affiliate of a Supporting Party
that is a broker-dealer shall be subject to this Agreement.

Section 5. Agreements of the Company. (a) Affirmative Covenants. Subject to
Section 25(a) hereof, the Company, jointly and severally, agrees that, for the
duration of the Restructuring Support Period, unless otherwise consented to or
waived in writing by the Requisite Supporting Parties, the Company shall use
reasonable efforts, and as

 

14



--------------------------------------------------------------------------------

applicable shall cause the RCS Debtors and Non-RCS Debtors to use reasonable
efforts to:

(i) (A) pursue and take in good faith all reasonable actions necessary to cause
the implementation and consummation of the Restructuring Transaction (including,
without limitation, seeking the Bankruptcy Court’s approval of the Restructuring
Documents and DIP Credit Agreement, adequate protection, and other relief that
may be set forth in the DIP Order, as applicable, the Solicitation and
confirmation of each Plan and the consummation of the Restructuring Transaction
pursuant to each Plan), (B) not take any action that is inconsistent with the
implementation or consummation of the Restructuring Transaction and
(C) otherwise satisfy the conditions set forth in this Agreement;

(ii) comply with each of the deadlines provided in the DIP Facility Term Sheet,
which shall be included in the DIP Order and/or the DIP Credit Agreement;

(iii) comply with any other deadlines set forth herein and in the Plan Term
Sheet and the Non-RCS Debtors Plan Term Sheet;

(iv) timely file an objection to any motion filed with the Bankruptcy Court by
any Person seeking an order (A) directing the appointment in the Chapter 11
Cases of an examiner with expanded powers or a trustee, (B) converting any of
the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(C) dismissing any of the Chapter 11 Cases or (D) granting any relief that is
inconsistent with this Agreement in any material respect;

(v) timely file an objection to any motion filed with the Bankruptcy Court by
any Person seeking an order modifying or terminating the RCS Debtors’ or Non-RCS
Debtors’ exclusive right to file and/or solicit acceptances of a plan of
reorganization;

(vi) subject to prior entry into existing confidentiality agreements, or, if not
party to an existing confidentiality agreement with the Company prior to the
date hereof, prior to entry into a reasonably acceptable confidentiality
agreement with the Company, provide to the Supporting Parties’ Advisors, and
direct their employees, officers, advisors and other representatives to provide
the Supporting Parties’ Advisors with (A) reasonable access (without any
material disruption to the conduct of the Company’s businesses) during normal
business hours to the Company’s books and records, (B) reasonable access to the
management and advisors of the Company for the purposes of evaluating the
Company’s assets, liabilities, operations, businesses, finances, strategies,
prospects and affairs and (C) timely and reasonable responses to all reasonable
diligence requests;

(vii) promptly notify the Supporting Parties of any newly commenced material
governmental, regulatory or third party litigations, investigations or hearings;

 

15



--------------------------------------------------------------------------------

(viii) promptly notify the Supporting Parties of any breach by the Company of
which the Company has knowledge in respect of any of the obligations,
representations, warranties, or covenants set forth in this Agreement by
furnishing written notice to the Supporting Parties’ Advisors within three
(3) Business Days of actual knowledge of such breach;

(ix) distribute any and all material pleadings to be filed with the Bankruptcy
Court to the Supporting Parties’ Advisors as promptly as practicable in advance
of, and in no event less than one Business Day in advance of, any filing
thereof;

(x) to deliver to the Supporting Parties and the Supporting Parties’ Advisors by
no later than the close of business each Thursday beginning on the date hereof,
a “weekly flash report” report summarizing the Company’s financial and
operational performance as of the one-week period ending on the preceding
Friday, substantially in the form of, and containing no less information than,
the form report attached hereto as Exhibit G;

(xi) to deliver to the DIP Lenders by no later than the close of business each
Thursday, beginning on the Thursday following the Commencement Date, a variance
report for the Company for all weeks since the entry of the DIP Order
immediately preceding the date of each such delivery, comparing actual
cumulative receipts and disbursements for such period to cumulative receipts and
disbursements, respectively, for such period as set forth in the DIP Budget;

(xii) obtain any and all required governmental, regulatory and/or third party
approvals necessary or required for the implementation or consummation of the
Restructuring Transaction or the approval by the Bankruptcy Court of the
Restructuring Documents, as applicable; and

(xiii) use commercially reasonable efforts to preserve its businesses and
assets, maintain its operating assets in their present condition (ordinary wear
and tear excepted), and maintain its existing insurance coverage.

(b) No Obligation to File Documents Materially Conflicting with Term Sheets.
Notwithstanding anything contained in this Agreement to the contrary, nothing
herein shall obligate the RCS Debtors or Non-RCS Debtors to execute or file any
agreement, document, pleading or order, as the case may be, that materially
conflicts with any of the DIP Facility Term Sheet, the Exit Facility Term Sheet,
the New Second Lien Facility Term Sheet, the Plan Term Sheet or the Non-RCS
Debtors Plan Term Sheet and, in each case, including all exhibits thereto.

(c) Negative Covenants. Subject to Section 25(a) hereof, the Company, jointly
and severally, agrees that, for the duration of the Restructuring Support
Period, unless otherwise consented to in writing by the Requisite Supporting
Parties, the Company shall not, directly or indirectly, do any of the following:

(i) seek, solicit, propose or support an Alternative Transaction;

 

16



--------------------------------------------------------------------------------

(ii) (A) publicly announce its intention not to pursue the Restructuring
Transaction, (B) suspend or revoke the Restructuring Transaction or (C) execute,
file or agree to file any Restructuring Documents (including any modifications
or amendments thereof) that are inconsistent in any material respect with this
Agreement or the Operative Documents;

(iii) commence an avoidance action or other legal proceeding (or consent to any
other Person obtaining standing to commence any such avoidance action or other
legal proceeding) that challenges the validity, enforceability or priority of
the First Lien Credit Agreement, Second Lien Credit Agreement, any lien or
security interest granted in respect of any First Lien Loan Document or any
Second Lien Loan Document or any Claim or Interest held by any Supporting Party;

(iv) enter into any commitment or agreement with respect to debtor-in-possession
financing, use of cash collateral, adequate protection, exit financing and/or
any other financing arrangements other than the facilities contemplated by the
DIP Facility Term Sheet and Exit Facility Term Sheet; or

(v) file any motion, pleading or other Restructuring Document with the
Bankruptcy Court (including any modifications or amendments thereof), or
publicly announce that it intends to take or has taken any action, in each case,
that is inconsistent in any material respect with this Agreement or the
Operative Documents.

Section 6. Termination of Agreement. (a) Supporting Party Termination Events.
Upon written notice (the “Supporting Party Termination Notice”) from the
Requisite Supporting Parties delivered in accordance with Section 23 hereof, the
Requisite Supporting Parties may terminate this Agreement at any time after the
occurrence, and during the continuation, of any of the following events (each, a
“Supporting Party Termination Event”); provided, however, that any Supporting
Party Termination Event may be waived or extended by the Majority RSA Lenders;
and provided, further, that the Requisite Supporting Parties may not terminate
this Agreement on account of the Supporting Party Termination Event described in
Section 6(a)(ii) after the date that is one (1) Business Day after the
Commencement Date:

(i) the breach in any material respect by the Company of any of its covenants,
obligations, representations or warranties contained in this Agreement, and such
breach remains uncured for a period of five (5) Business Days from the date the
Company receives a Supporting Party Termination Notice;

(ii) a commitment letter for each of the DIP Facility and the Exit Facility,
each for the full amount of the applicable facility, and each in form and
substance reasonably satisfactory to, and issued to the Company by a financial
institution reasonably satisfactory to, the Requisite Supporting Parties, has
not been entered into prior to the filing of the RCS Debtors’ Chapter 11 Cases;

 

17



--------------------------------------------------------------------------------

(iii) an Event of Default (as defined in the DIP Facility Term Sheet or DIP
Credit Agreement) occurs under the DIP Facility;

(iv) on January 31, 2016, unless (a) the RCS Debtors have commenced the Chapter
11 Cases and (b) the board of directors or other applicable governing body of
each Company Party has authorized each Non-RCS Debtor to file a chapter 11
petition with the Bankruptcy Court, subject to completion of solicitation on any
prepackaged Plan for any Non-RCS Debtor and receipt of sufficient votes
accepting such prepackaged Plan by the applicable class of First Lien Credit
Agreement Claims and Second Lien Credit Agreement Claims;

(v) the issuance by any governmental authority, including the SEC or FINRA or
any other regulatory authority or court of competent jurisdiction, of any
ruling, decision, judgment or order enjoining or otherwise preventing the
consummation of a material portion of the Restructuring Transaction or requiring
the Company to take actions inconsistent in any material respect with the Plan,
unless such ruling, judgment or order has not been stayed, reversed or vacated
within five (5) Business Days after the date of such issuance; provided,
however, that if such issuance has been made at the request of any of the
Supporting Parties, then the Supporting Parties shall not be entitled to
exercise the Supporting Party Termination Event with respect to such issuance;

(vi) the Company files any motion or pleading with the Bankruptcy Court that is
inconsistent in any material respect with this Agreement, the Restructuring
Documents or the Operative Documents and such motion or pleading has not been
withdrawn prior to the earlier of (i) three (3) Business Days after the Company
receives written notice from the Requisite Supporting Parties (in accordance
with Section 23) that such motion or pleading is inconsistent with this
Agreement or the Operative Documents, and (ii) entry of an order of the
Bankruptcy Court approving such motion or pleading;

(vii) the Bankruptcy Court grants relief that is inconsistent with this
Agreement in any material respect;

(viii) the Company proposes or supports an Alternative Transaction;

(ix) the Company (A) withdraws any Plan or publicly announces its intention to
withdraw any Plan or to pursue an Alternative Transaction, (B) files a
Restructuring Document in form and substance that is not acceptable or
reasonably acceptable (as applicable) to the Requisite Supporting Parties,
(C) moves voluntarily to dismiss any of the Chapter 11 Cases, (D) moves for
conversion of any of the Chapter 11 Cases to chapter 7 under the Bankruptcy
Code, or (E) moves for the appointment of an examiner with expanded powers or a
chapter 11 trustee in any of the Chapter 11 Cases; or (F) supports any other
Person seeking any of the foregoing relief;

 

18



--------------------------------------------------------------------------------

(x) any party obtains relief from the automatic stay with respect to any of the
Company’s assets of a value in excess of $20 million;

(xi) a proceeding under the Securities Investor Protection Act of 1970 or under
chapter 7 of the Bankruptcy Code is commenced by or against any broker-dealer
subsidiary of RCS;

(xii) the waiver, amendment or modification of any Plan or any of the other
Restructuring Documents, in a manner inconsistent with this Agreement or the
relevant Plan without the consent of the Requisite Supporting Parties;

(xiii) the Plan for the RCS Debtors and a motion seeking approval of the DIP
Facility are not filed with the Bankruptcy Court on the Commencement Date;

(xiv) the Disclosure Statement for the Plan for the RCS Debtors and the motion
seeking entry of the Disclosure Statement Order is not filed within five
(5) days of the Commencement Date;

(xv) the Disclosure Statement Order is not entered within forty (40) days of the
Commencement Date;

(xvi) the RSA Assumption Order is not entered within thirty-five (35) days of
the Commencement Date;

(xvii) the Interim DIP Order is not entered within two (2) Business Days of the
Commencement Date;

(xviii) the Final DIP Order is not entered within thirty-five (35) days of the
Commencement Date;

(xix) on March 15, 2016, if the Non-RCS Debtors have not completed the
solicitation of votes on the Plan for the Non-RCS Debtors and received votes
from the First Lien Lenders and Second Lien Lenders consistent with section 1126
of the Bankruptcy Code (which shall include a sufficient number of holders of
First Lien Credit Agreement Claims and Second Lien Credit Agreement Claims to
satisfy the class voting acceptance thresholds established by section 1126 of
the Bankruptcy Code);

(xx) on March 25, 2016, if the Non-RCS Debtors have not filed chapter 11
petitions, a Plan and a Disclosure Statement with the Bankruptcy Court;

(xxi) on May 1, 2016, if the Confirmation Order confirming each Plan has not
been entered and become a Final Order;

(xxii) on May 15, 2016, if the Effective Date has not occurred; or

(xxiii) the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a chapter 11 trustee in any of the Chapter 11
Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code or (C) dismissing any of the Chapter 11 Cases.

 

19



--------------------------------------------------------------------------------

(b) Luxor Termination Events. Luxor may terminate this Agreement, solely with
respect to Luxor, upon written notice (the “Luxor Termination Notice”) delivered
in accordance with Section 23 hereof, of the occurrence of the following events
(each, a “Luxor Termination Event”), provided, however, that Luxor’s termination
of the Agreement under this Section 6(b) shall have no impact on the continued
rights and obligations of the Company and the other Supporting Parties under
this Agreement and Luxor’s consideration provided in the Plan and Plan Term
Sheet is no longer binding on the Debtors or the Supporting Parties:

(i) the breach in any material respect by the Company or any other Supporting
Party of any of its covenants, obligations, representations or warranties
contained in this Agreement to the extent such breach materially and negatively
impacts Luxor, and such breach remains uncured for a period of five (5) Business
Days from the date the Company receives a Luxor Termination Notice;

(ii) the issuance by any governmental authority, including the SEC or FINRA or
any other regulatory authority or court of competent jurisdiction, of any
ruling, decision, judgment or order enjoining or otherwise preventing the
consummation of a material portion of the Restructuring Transaction or requiring
the Company to take actions inconsistent in any material respect with the Plan,
unless such ruling, judgment or order has not been stayed, reversed or vacated
within five (5) Business Days after the date of such issuance; provided,
however, that if such issuance has been made at the request of Luxor, then Luxor
shall not be entitled to exercise the Luxor Termination Event with respect to
such issuance;

(iii) the Company files any motion or pleading with the Bankruptcy Court that is
inconsistent in any material respect with this Agreement, the Restructuring
Documents or the Operative Documents, and materially and negatively impacts
Luxor’s rights with respect thereto, and such motion or pleading has not been
withdrawn prior to the earlier of (i) three (3) Business Days after the Company
receives written notice from Luxor (in accordance with Section 23) that such
motion or pleading is inconsistent with this Agreement or the Operative
Documents, and (ii) entry of an order of the Bankruptcy Court approving such
motion or pleading;

(iv) the Bankruptcy Court grants relief that is materially inconsistent with
this Agreement and materially and negatively impacts Luxor’s rights with respect
to this Agreement;

 

20



--------------------------------------------------------------------------------

(v) the Company proposes or supports an Alternative Transaction;

(vi) the Company (A) withdraws any Plan or publicly announces its intention to
withdraw any Plan or to pursue an Alternative Transaction, (B) files a
Restructuring Document in form and substance that is not acceptable to Luxor (as
specifically set forth in Section 10 herein) (C) moves voluntarily to dismiss
any of the Chapter 11 Cases, (D) moves for conversion of any of the Chapter 11
Cases to chapter 7 under the Bankruptcy Code, or (E) moves for the appointment
of an examiner with expanded powers or a chapter 11 trustee in any of the
Chapter 11 Cases; or (F) supports any other Person seeking any of the foregoing
relief;

(vii) the waiver, amendment or modification of any Plan or any of the other
Restructuring Documents, in a manner that materially and negatively impacts
Luxor’s rights thereunder and is materially inconsistent with this Agreement or
the relevant Plan, without the consent of Luxor (to the extent provided for
herein);

(viii) the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a chapter 11 trustee in any of the Chapter 11
Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code or (C) dismissing any of the Chapter 11 Cases; or

(ix) On May 15, 2016, if the Effective Date has not occurred.

For the avoidance of doubt, and notwithstanding anything herein to the contrary,
(i) any breach of this Agreement by the Company or any other Supporting Party,
(ii) the filing of any motion or pleading with the Bankruptcy Court that is
inconsistent with this Agreement, the Restructuring Documents or the Operative
Documents, (iii) any determination by the Bankruptcy Court, and (iv) any waiver,
amendment or modification of any Plan or any of the other Restructuring
Documents, shall “materially and negatively impact” and/or shall be “materially
adverse to” Luxor and Luxor’s rights for purposes of this Agreement if it
adversely impacts (a) the Creditor Trust or the terms thereof, (b) the New
Warrants or the terms thereof, (c) the Creditor Trust Assets, (d) the treatment
of the Luxor Claims, or (e) releases, exculpations, or injunctions provided by
this Agreement, the Operative Documents or the Restructuring Documents with
respect to Luxor or the Creditor Trust.

(c) Company Termination Events. The Company may terminate this Agreement as to
all Parties (unless otherwise provided below in this Section 6(c)), upon written
notice (the “Company Termination Notice”) delivered in accordance with Section
23 hereof, upon the occurrence, and during the continuation, of any of the
following events (each, a “Company Termination Event”); provided, however, that
the Company may not terminate this Agreement on account of the Company
Termination

 

21



--------------------------------------------------------------------------------

Event described in Section 6(c)(ii) after the date that is one (1) Business Day
after the Commencement Date:

(i) the breach in any material respect by a Supporting Party of their covenants,
obligations, representations or warranties contained in this Agreement, which
breach remains uncured for a period of five (5) Business Days from the date the
Supporting Party receives the Company Termination Notice , but such termination
only shall be with respect to such Supporting Party;

(ii) a commitment letter for each of the DIP Facility and the Exit Facility,
each for the full amount of the applicable facility, and each in form and
substance reasonably satisfactory to, and issued to the Company by a financial
institution reasonably satisfactory to, the Requisite Supporting Parties, has
not been entered into prior to the filing of the RCS Debtors’ Chapter 11 Cases;

(iii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of a material portion of the Restructuring
Transaction, unless, in each case, such ruling, judgment or order has been
issued at the request of the Company, or, in all other circumstances, such
ruling, judgment or order has not been stayed, reversed or vacated within three
Business Days after such issuance;

(iv) the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a chapter 11 trustee in any of the Chapter 11
Cases, (B) converting any of the Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code or (C) dismissing any of the Chapter 11 Cases;

(v) any court enters a Final Order declaring this Agreement or any material
portion hereof to be unenforceable;

(vi) the Requisite Supporting Parties file or support, or publicly announce
their intention to file or support, a plan of reorganization that is
inconsistent with the Restructuring Transaction;

(vii) the Plan cannot be confirmed due to the failure of the class(es) of
Supporting Parties’ Claims and Interests to meet the requirements set forth in
Section 1126(c) of the Bankruptcy Code;

(viii) the Restructuring Documents are materially inconsistent with this
Agreement or are not otherwise in form and substance acceptable or reasonably
acceptable to the Company as provided for herein; and

(ix) the board of directors of any Company Party, after consultation with
outside counsel, determines in good faith that continued performance under this
Agreement would be inconsistent with the exercise of its fiduciary duties under
applicable law, including because such board’s fiduciary obligations require it
to direct such Company Party to accept a proposal for an Alternative
Transaction.

 

22



--------------------------------------------------------------------------------

(d) Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Company and the Requisite Supporting Parties.

(e) Automatic Termination. This Agreement shall automatically terminate upon the
Effective Date.

(f) Effect of Termination. Upon the termination of this Agreement in accordance
with Section 6(a), 6(b), 6(c) or 6(d), and except as provided in Section 17
herein, this Agreement shall become void and of no further force or effect, and
each Party shall, except as otherwise expressly provided in this Agreement, be
immediately released from its liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Claims and Interests or otherwise, that
it would have been entitled to take had it not entered into this Agreement,
including all rights and remedies available to it under applicable law, the
First Lien Loan Documents, Second Lien Loan Documents, the Intercreditor
Agreement, the Luxor Notes and/or any ancillary documents or agreements thereto;
provided, however, that in no event shall any such termination relieve a Party
hereto from (i) liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination and (ii) obligations under this
Agreement that by their express terms expressly survive termination of this
Agreement. If this Agreement has been terminated at a time when permission of
the Bankruptcy Court shall be required for a Supporting Party to change or
withdraw (or cause to change or withdraw) its vote to accept the Plan, the
Company shall not oppose any attempt by such Supporting Party to change or
withdraw (or cause to change or withdraw) such vote at such time.

(g) Automatic Stay. The Company acknowledges and agrees, and shall not dispute,
that the giving of a Supporting Party Termination Notice by any of the
Supporting Parties pursuant to this Agreement shall not be a violation of the
automatic stay under section 362 of the Bankruptcy Code (and the Company hereby
waives, to the greatest extent possible, the applicability of the automatic stay
to the giving of such notice), and no cure period contained in this Agreement
shall be extended pursuant to sections 108 or 365 of the Bankruptcy Code or any
other applicable law without the prior written consent of the Requisite
Supporting Parties.

Section 7. Good Faith Cooperation; Further Assurances; Acknowledgement. The
Parties shall cooperate with one another in good faith and shall coordinate
their activities with one another (to the extent practicable and subject to the
terms hereof) in respect of (a) all matters concerning the implementation of the
Restructuring Transaction and (b) the pursuit and support of the Restructuring
Transaction (including confirmation of the Plan). Furthermore, subject to the
terms hereof, each of the Parties shall take such actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement and the
Restructuring Transaction, including making and filing any required governmental
or regulatory filings and voting any Claims and Interests in voting classes

 

23



--------------------------------------------------------------------------------

in favor of the Plan, and shall refrain from taking any action that would
frustrate the purposes and intent of this Agreement. This Agreement is not
intended to be, and each signatory to this Agreement acknowledges that this
Agreement is not, and shall not be deemed, whether for the purposes of sections
1125 and 1126 of the Bankruptcy Code or otherwise, a solicitation of votes for
the acceptance of a chapter 11 plan for either the RCS Debtors or Non-RCS
Debtors. In addition, this Agreement does not constitute an offer to issue,
sell, tender or exchange securities to any person, or the solicitation of an
offer to acquire, buy, tender or exchange securities, in any jurisdiction where
such offer or solicitation would be unlawful. The Company (a) will not solicit
acceptances of the Plan for the RCS Debtors from any Supporting Party until such
Supporting Party has been sent a Disclosure Statement and related ballots, as
approved by the Bankruptcy Court and (b) will solicit acceptances for the Plan
for the Non-RCS Debtors in accordance with sections 1125 and 1126 of the
Bankruptcy Code and applicable non-bankruptcy law.

Section 8. Representations and Warranties. (a) Each Party, severally (and not
jointly), represents and warrants to the other Parties that the following
statements are true and correct as of the date hereof (or as of the date a
Supporting Party becomes a party hereto):

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and perform its obligations under, and carry out the transactions
contemplated in, this Agreement, and the execution and delivery of this
Agreement by such Party and the performance of such Party’s obligations under
this Agreement have been duly authorized by all necessary corporate, limited
liability company, partnership or other similar action on its part;

(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any provision of law, rule or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries or (B) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it or any of
its subsidiaries is a party, other than breaches that arise from (1) the
commencement or filing of a voluntary or involuntary petition under any
bankruptcy, insolvency or debtor relief laws of any jurisdiction or (2) any
agreement to enter into or commence any bankruptcy, insolvency proceeding or any
proceeding under any debtor relief laws, in each case, of any jurisdiction;

(iii) the execution, delivery and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent or
approval of, or notice to, or other action of, with or by, any federal, state or
governmental authority, regulatory body or commission, except such filings as
may be necessary or required under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended or any rule or regulation

 

24



--------------------------------------------------------------------------------

promulgated thereunder (the “Exchange Act”), FINRA Rules, the Investment
Advisers Act of 1940, as amended, state insurance laws and regulations, “blue
sky” laws or the Bankruptcy Code; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability or a ruling of the Bankruptcy Court.

(b) Each Supporting Party severally (and not jointly) represents and warrants
that, as of the date hereof (or as of the date such Supporting Party becomes a
party hereto):

(i) it is the sole beneficial owner of the Claims and Interests, as applicable,
set forth below its name on the signature page hereof (or below its name on the
signature page of a Joinder Agreement for any Supporting Party that becomes a
party hereto after the date hereof), and/or has, with respect to the beneficial
owners of such Claims and Interests, (A) full power and authority to vote on,
and consent to, matters concerning such Claims and Interests, or to exchange,
assign and Transfer such Claims and Interests or (B) full power and authority to
bind, or act on behalf of, such beneficial owners with respect to such Claims
and Interests;

(ii) it has made no prior assignment, sale, participation, grant, encumbrance,
conveyance or other Transfer of, and has not entered into any other agreement to
assign, sell, participate, grant, encumber, convey or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any Claims
and Interests that is inconsistent with the representations and warranties of
such Supporting Party herein or would render such Supporting Party otherwise
unable to comply with this Agreement and perform its obligations hereunder;

(iii) other than pursuant to this Agreement, the Claims and Interests set forth
below its signature hereto are free and clear of any pledge, lien, security
interest, charge, encumbrance, claim, equity, option, proxy, voting restriction,
right of first refusal or other limitation on disposition or encumbrance of any
kind, that would adversely affect in any way such Supporting Party’s performance
of its obligations contained in this Agreement at the time such obligations are
required to be performed.

(iv) it holds or beneficially owns no Claims or Interests that have not been set
forth on the signature page hereof (or below its name on the signature page of a
Joinder Agreement for any Supporting Party that becomes a party hereto after the
date hereof); and

(v) although none of the Parties intends that this Agreement should constitute,
and they each believe it does not constitute, a solicitation and

 

25



--------------------------------------------------------------------------------

acceptance of the Plan, regardless of whether its Claims or Interests constitute
a “security” within the meaning of the Securities Act of 1933 (as amended), such
Supporting Party (A) is a sophisticated investor with respect to the
transactions described herein with sufficient knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of owning and investing in any securities that may be issued in connection with
the Restructuring Transaction, making an informed decision with respect thereto,
and evaluating properly the terms and conditions of this Agreement, and it has
made its own analysis and decision to enter in this Agreement, (B) is an
“accredited investor” within the meaning of Rule 501 of Regulation D of the
Securities Act of 1933 (as amended) or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act of 1933 (as amended), or, if a
foreign investor, of such similar sophistication; (C) is acquiring any
securities that may be issued in connection with the Restructuring Transaction
for its own account and not with a view to the distribution thereof; and (D) has
made its own decision to execute this Agreement based upon its own independent
assessment of documents and information available to it, as it deemed
appropriate and sufficient.

(c) It is understood and agreed that the representations and warranties made by
a Supporting Party that is an investment manager of a beneficial owner of Claims
and Interests are made with respect to, and on behalf of, such beneficial owner
and not such investment manager, and, if applicable, are made severally (and not
jointly) with respect to the investment funds, accounts and other investment
vehicles managed by such investment manager.

(d) The Company represents and warrants that, as of the date hereof:

(i) there is no material proceeding, claim or investigation pending before any
court, regulatory body, tribunal, agency, governmental authority or regulatory
or legislative body or, to the best of the Company’s knowledge after reasonable
inquiry, threatened against the Company or any of its properties that,
individually or in the aggregate, would reasonably be expected to impair its
ability to perform its covenants and obligations hereunder;

(ii) the Company has maintained and paid current its obligations for payroll
(including wages, vacation pay and pension contributions), source deductions,
and sales and income tax, and is not in arrears of its statutory obligations to
pay or remit any amount in respect of these obligations; and

(iii) all payments to a related party of the Company, other than fees paid to
independent directors and salaries and bonuses paid to senior executives in the
ordinary course of business, whether under contract or otherwise, including
transaction payments, change of control payments, management fees, consulting or
advisory fees or amounts payable in respect of reimbursement, in each case
having been earned or paid between July 21, 2015 and the date hereof, have been
disclosed to the Supporting Parties’ Advisors.

 

26



--------------------------------------------------------------------------------

Section 9. Amendments and Waivers. Except as provided in Section 6(a), this
Agreement, including any exhibits or schedules hereto, and the Operative
Documents may not be modified, amended or supplemented except in a writing
signed by the Company and the Requisite Supporting Parties; provided, however,
that any portion of this Agreement, including any exhibits or schedules hereto,
and the Operative Documents, relating to (i) the Creditor Trust, (ii) the New
Warrants, (iii) the Luxor Claims and (iv) Luxor, may not be modified, amended or
supplemented except in a writing signed by the Company, the Requisite Supporting
Parties, and Luxor; provided further, however, notwithstanding any provision
herein to the contrary, if any such amendment, modification, waiver or
supplement would adversely affect any of the rights or obligations (as
applicable) of any Supporting Party in a manner that is different or
disproportionate in any material respect from the effect on the rights or
obligations (as applicable) of Supporting Parties generally, or if any such
amendment, modification, waiver or supplement would impose any cost or liability
upon any Supporting Party, such amendment, modification, waiver or supplement
shall also require the written consent of such affected Supporting Party. In
determining whether any consent or approval has been given or obtained by the
Requisite Supporting Parties, any then-existing Supporting Party that is in
material breach of its covenants, obligations or representations under this
Agreement shall be excluded from such determination. For the purposes of this
Section 9, the First Lien Agent and Second Lien Agent shall be considered
Supporting Parties.

Section 10. Luxor Consent Rights. Notwithstanding anything herein or any other
Operative Documents to the contrary, Luxor’s consent with respect to (i) each
Plan, (ii) the Confirmation Order, (iii) the Disclosure Statement, (iv) the
Disclosure Statement Order, (v) the Plan Supplement (other than the Creditor
Trust Agreement and the New Warrant Agreement), (vi) the Interim DIP Order,
(vii) the Final DIP Order, and (viii) the DIP Credit Agreement, shall only be to
the extent such documents (a) are materially inconsistent with this Agreement or
the Operative Documents, (b) impact the Creditor Trust (including the process
for administering unsecured claims and the liquidation of the Litigation Assets)
and the New Warrants, or (c) are materially adverse to Luxor or the Luxor
Claims.

Section 11. Transaction Expenses. Subject to the terms of the DIP Order and/or
the RSA Assumption Order, as applicable, so long as this Agreement has not been
terminated and this Agreement remains in full force and effect, the Company
hereby agrees to pay in cash in accordance with the terms of their respective
engagement letters, the First Lien Loan Documents, the Second Lien Loan
Documents, the Luxor Notes, or as otherwise may be agreed to by the Company and
the Supporting Parties, the Transaction Expenses incurred prior to the earlier
of the Effective Date and termination of this Agreement. The Company hereby
acknowledges and agrees that the Transaction Expenses incurred prior to the
termination of this Agreement are of the type that should be entitled to
treatment as administrative expense claims pursuant to sections 503(b) and
507(a)(2) of the Bankruptcy Code.

Section 12. Effectiveness. This Agreement shall become effective and binding
upon each Party upon the delivery of duly authorized and executed signature
pages hereto by (a) RCS, (b) the Subsidiary Guarantors, (c) the Requisite
Supporting Parties and (d) Luxor (the “Restructuring Support Effective Date”).

 

27



--------------------------------------------------------------------------------

Section 13. Conflicts. In the event the terms and conditions set forth in the
Operative Documents and in this Agreement are inconsistent, the Operative
Documents shall control. In the event any of the terms and conditions set forth
in any of the Operative Documents is inconsistent with the terms and conditions
of another Operative Document, each Plan shall control. In the event of any
conflict among the terms and provisions of the Confirmation Order, any Plan,
this Agreement and the Operative Documents, the terms of the Confirmation Order
shall control. Notwithstanding the foregoing, nothing contained in this Section
13 shall affect, in any way, the requirements set forth herein for the amendment
of this Agreement.

Section 14. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ANY LEGAL ACTION, SUIT, DISPUTE OR PROCEEDING
ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT IN
THE FEDERAL OR STATE COURTS LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK, AND THE PARTIES HERETO IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH
COURTS AND WAIVE ANY OBJECTIONS AS TO VENUE OR INCONVENIENT FORUM.
NOTWITHSTANDING THE FOREGOING CONSENT TO JURISDICTION, SO LONG AS THE BANKRUPTCY
COURT HAS JURISDICTION OVER THE COMPANY, EACH OF THE PARTIES AGREES THAT THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, AND HEREBY SUBMITS
TO THE JURISDICTION OF THE BANKRUPTCY COURT. EACH PARTY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 15. Specific Performance/Remedies. Subject to the Parties’ termination
rights provided herein, each Party hereto recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this Agreement will
cause other Parties to sustain damages for which such parties would not have an
adequate remedy at law for money damages, and therefore each Party agrees that
in the event of any such breach, in addition to any other remedy to which such
nonbreaching Party may be entitled, at law or in equity, such nonbreaching Party
shall be entitled, to the extent available, to the remedy of specific
performance of such covenants and agrees, including without limitation, seeking
an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.
Each Party agrees to waive any requirement for the securing or posting of a bond
in connection with such remedy.

 

28



--------------------------------------------------------------------------------

Section 16. Disclosure; Publicity. The Company shall submit drafts to counsel of
each Supporting Party of any press releases, public documents and any and all
filings with the SEC that (i) constitute disclosure of the existence or terms of
this Agreement or any amendment to the terms of this Agreement at least two
(2) Business Days prior to making any such disclosure, or (ii) any other
disclosure that includes descriptions of the Restructuring Transaction or any
Supporting Party and shall negotiate any proposed changes thereto in good faith.

Section 17. Survival. Notwithstanding the termination of this Agreement pursuant
to Section 6 hereof, the agreements and obligations of the Parties in this
Section 17 and Sections 6(e), 6(f), 11 (to the extent of accrued, outstanding
obligations and for no other reason), 14, 18, 19, 20, 23, 24, 25, 26 and 27
hereof and the last paragraph of Section 2 shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof.

Section 18. Headings. The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.

Section 19. Successors and Assigns; Severability; Several Obligations. This
Agreement is intended to bind and inure to the benefit of the Parties and their
respective successors, assigns, heirs, executors, administrators and
representatives; provided, however, that nothing contained in this Section 19
shall be deemed to permit sales, assignments or other Transfers of the Claims
and Interests other than in accordance with Section 4(b) of this Agreement. If
any provision of this Agreement, or the application of any such provision to any
Person or circumstance, shall be held invalid or unenforceable in whole or in
part, such invalidity or unenforceability shall attach only to such provision or
part thereof and the remaining part of such provision hereof and this Agreement
shall continue in full force and effect; provided, however, that nothing in this
Section 19 shall be deemed to amend, supplement or otherwise modify, or
constitute a waiver of, any Supporting Party Termination Event or any Company
Termination Event.

Section 20. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other Person
shall be a third-party beneficiary hereof.

Section 21. Prior Negotiations; Entire Agreement. This Agreement, including the
exhibits and schedules hereto, constitutes the entire agreement of the Parties,
and supersedes all other prior negotiations, with respect to the subject matter
hereof, except that the Parties acknowledge that any confidentiality agreements
(if any) heretofore executed between the Company and any Supporting Party shall
continue in full force and effect.

 

29



--------------------------------------------------------------------------------

Section 22. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement. Execution copies of
this Agreement may be delivered by facsimile, e-mail or otherwise, which shall
be deemed to be an original for the purposes of this Section 22. Without in any
way limiting the provisions hereof, additional Supporting Parties may elect to
become Parties by executing and delivering to the Company a counterpart hereof.
Such additional holder shall become a Party to this Agreement in accordance with
the terms of this Agreement.

Section 23. Notices. All notices, requests, demands, document deliveries and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given, provided or made (a) when delivered personally,
(b) when sent by electronic mail (“e-mail”) or (c) one Business Day after
deposit with an overnight courier service, with postage prepaid to the Parties
at the following addresses or e-mail addresses (or at such other addresses or
e-mail addresses for a Party as shall be specified by like notice):

If to the Company:

RCS Capital Corporation

405 Park Avenue

New York, NY 10022

Attn:      Mason Allen

Phone:   866-904-2988

mallen@rcscapital.com

with a copy to (which shall not constitute notice):

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attn:       Michael J. Sage, Esq.

               Shmuel Vasser, Esq.

Phone:    212-698-3500

Fax:        212-698-3599

michael.sage@dechert.com

shmuel.vasser@dechert.com

-and-

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attn:       Sarah Gelb, Esq.

Phone:    215-994-2763

Fax:        215-655-2763

sarah.gelb@dechert.com

 

30



--------------------------------------------------------------------------------

If to the Supporting Parties, First Lien Agent or Second Lien Agent:

To each Supporting Party, First Lien Agent and Second Lien Agent at the
addresses or e-mail addresses set forth below the Supporting Parties’ signature
page to this Agreement (or to the signature page to a Joinder Agreement in the
case of any Supporting Party that becomes a party hereto after the Restructuring
Support Effective Date)

with a copy to (which shall not constitute notice):

Jones Day

222 East 41st Street

New York, NY 10017,

Attn:       Scott J. Greenberg, Esq.

               Stacey Corr-Irvine, Esq.

Phone:    212-326-3830

Fax:        212-755-7306

sgreenberg@jonesday.com

scorrirvine@jonesday.com

-and-

Jones Day

555 California Street, 26th Floor

San Francisco, CA 94104

Attn:       Joshua Morse, Esq.

Phone:    415-875-5876

Fax:        415-875-5700

jmorse@jonesday.com

with a copy to (which shall not constitute notice):

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn:       Timothy Graulich, Esq.

Phone:    212-450-4639

Fax:        212-701-5639

timothy.graulich@davispolk.com

with a copy to (which shall not constitute notice):

Shearman & Sterling LLP

599 Lexington Avenue

 

31



--------------------------------------------------------------------------------

New York, NY 10022

Attn:       Joel Moss, Esq.

Phone:    212-848-4693

Fax:        646-848-4693

joel.moss@shearman.com

with a copy to (which shall not constitute notice):

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

Attn:       Ronald A. Hewitt, Esq.

Phone:    212-841-1220

Fax:        646-441-9220

rhewitt@cov.com

with a copy to (which shall not constitute notice):

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attn:       Stephen D. Zide, Esq.

               Rachael L. Ringer, Esq.

Phone:    212-715-9100

Fax:        212-715-8000

szide@kramerlevin.com

rringer@kramerlevin.com

Section 24. Reservation of Rights; No Admission. Subject to and except as
expressly provided in this Agreement or in any amendment thereof agreed upon by
the Parties pursuant to the terms hereof, nothing herein is intended to, or
does, in any manner waive, limit, impair or restrict the ability of each of the
Parties to protect and preserve its rights, remedies and interests, including
its claims against any of the other Parties (or their respective Affiliates or
subsidiaries) or its full participation in the Chapter 11 Cases. Without
limiting the foregoing sentence in any way, if the Restructuring Transaction is
not consummated, or if this Agreement is terminated for any reason, nothing in
this Agreement shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims and defenses, and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses. This
Agreement is part of a proposed settlement of matters that could otherwise be
the subject of litigation among the Parties. Pursuant to Rule 408 of the Federal
Rules of Evidence, any applicable state rules of evidence and any other
applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms. This Agreement shall in no event be
construed as, or be deemed to be, evidence of an admission or concession on the
part of any Party of any claim or fault or liability or damages whatsoever. Each
of the Parties denies any and all wrongdoing or liability of any kind and does
not concede any infirmity in the claims or defenses which it has asserted or
could assert.

 

32



--------------------------------------------------------------------------------

Section 25. Fiduciary Duties.

(a) Notwithstanding anything to the contrary herein, (i) nothing in this
Agreement shall require any Company Party or any directors or officers of any
Company Party to take any action, or to refrain from taking any action, that
would breach, or be inconsistent with, its or their fiduciary obligations under
applicable law, and (ii) to the extent that such fiduciary obligations require
any Company Party or any directors or officers of any Company Party to take any
such action, or refrain from taking any such action, they may do so without
incurring any liability to any Party under this Agreement; provided, however,
that nothing in this Section 25 shall be deemed to amend, supplement or
otherwise modify, or constitute a waiver of, any Supporting Party Termination
Event that may arise as a result of any such action or omission.

(b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall create any additional fiduciary obligations on the part of the Company or
any directors or officers of the Company that did not exist prior to the
execution of this Agreement.

Section 26. Representation by Counsel. Each Party acknowledges that it has been
represented by counsel with respect to this Agreement and the Restructuring
Transaction. Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived. No Party shall be considered to be the
drafter of this Agreement or any of its provisions for the purpose of any
statute, decision or rule of interpretation or construction that would, or might
cause, any provision to be construed against such Party.

Section 27. Relationship Among Parties. Notwithstanding anything herein to the
contrary, the duties and obligations of the Supporting Parties under this
Agreement shall be several, not joint. It is understood and agreed that no
Supporting Party has any duty of trust or confidence of any kind or form with
respect to any other Supporting Party or the Company, and, except as expressly
provided in this Agreement, there are no commitments between or among them. In
this regard, it is understood and agreed that any Supporting Party may trade in
the Claims and Interests without the consent of the Company or any other
Supporting Party, subject to applicable securities laws and the terms of this
Agreement; provided, however, that no Supporting Party shall have any
responsibility for any such trading to any other Person by virtue of this
Agreement. No prior history, pattern or practice of sharing confidences between
or among the Supporting Parties or the Company shall in any way affect or negate
this Agreement. No Supporting Party shall, as a result of its entering into and
performing its obligations under this Agreement, be deemed to be part of a
“group” (as that term is used in Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder) with any of the other Supporting
Parties.

 

33



--------------------------------------------------------------------------------

Section 28. Trading Wall. Notwithstanding anything herein to the contrary, the
Parties acknowledge that the support of any Supporting Party contained in this
Agreement (and its rights and obligations hereunder) relates solely to such
Supporting Party’s Claims and Interests set forth on such Supporting Party’s
signature page or hereafter acquired by such Supporting Party and does not bind
such Supporting Party’s Affiliates with respect to any other Claims or
Interests, equity, other claims or other indebtedness of RCS or any of its
subsidiaries and Affiliates. Notwithstanding anything else herein for purposes
of this Agreement, (x) Claims and Interests of a Supporting Party that are held
by such Supporting Party in a fiduciary or similar capacity and (y) Claims and
Interests held by a Supporting Party in its capacity as a broker, dealer or
market maker of loans under the First Lien Credit Agreement, the Second Lien
Credit Agreement or with respect to any other claim against or security in RCS
or any of its Affiliates (including any loans or claims held in inventory with
respect to such broker, dealer, or market-making activities, provided that the
positions with respect to such loans, claims or securities are separately
identified on the internal books and records of such Supporting Party) shall
not, in either case (x) or (y), be bound by or subject to this Agreement. For
the avoidance of doubt, if the Supporting Party is specified on the relevant
signature page as a particular group or business within an entity,
“Restructuring Support Party” shall mean such group or business and shall not
mean the entity or its Affiliates, or any other desk or business thereof, or any
third party funds advised thereby.

Section 29. First Lien Agent and Second Lien Agent.

(a) Except to the extent required by the terms of the First Lien Documents or
Second Lien Documents or by applicable law, the First Lien Agent or Second Lien
Agent (as applicable) shall be permitted to exercise their duties and
obligations under the First Lien Documents or Second Lien Documents (as
applicable) in accordance with this Agreement.

(b) Each of the First Lien Agent and the Second Lien Agent shall grant or
withhold any consent or approval under this Agreement in accordance with the
directions of the First Lien Required Lenders under and in accordance with the
First Lien Credit Agreement or the Second Lien Required Lenders under and in
accordance with the Second Lien Credit Agreement, as the case may be, and each
First Lien Lender or Second Lien Lender that is a Party hereto shall act
reasonably in so instructing the First Lien Agent or the Second Lien Agent,
respectively; provided that, subject to their obligations under this Agreement,
the First Lien Agent and the Second Lien Agent may grant or withhold its consent
or approval without such instructions to the extent that the same shall affect
the rights or liabilities of the First Lien Agent or the Second Lien Agent,
respectively.

[Signature pages follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

RCS CAPITAL CORPORATION By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Chief Restructuring Officer Subsidiary
Guarantors and Affiliates: AMERICAN NATIONAL STOCK TRANSFER, LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory BRAVES ACQUISITION, LLC By:
 

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CETERA ADVISOR NETWORKS
INSURANCE SERVICES LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CETERA ADVISORS INSURANCE
SERVICES LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

CETERA FINANCIAL GROUP INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CETERA FINANCIAL HOLDINGS,
INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CETERA FINANCIAL
SPECIALISTS SERVICES LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CETERA INSURANCE AGENCY LLC
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CETERA INVESTMENT ADVISORS,
LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory CHARGERS ACQUISITION, LLC
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory DIRECTVEST, LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

FAS HOLDINGS, INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory FIRST ALLIED ADVISORY
SERVICES, INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory FIRST ALLIED HOLDINGS INC.
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory ICC INSURANCE AGENCY, INC.
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory INVESTORS CAPITAL HOLDINGS,
LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory J.P. TURNER & COMPANY
CAPITAL MANAGEMENT, LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory LEGEND ADVISORY CORPORATION
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

LEGEND GROUP HOLDINGS, LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory RCS ADVISORY SERVICES, LLC
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory RCS CAPITAL HOLDINGS, LLC
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory REALTY CAPITAL SECURITIES,
LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SBS FINANCIAL ADVISORS,
INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SBS INSURANCE AGENCY OF
FLORIDA, INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SBS OF CALIFORNIA INSURANCE
AGENCY, INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

SBSI INSURANCE AGENCY OF TEXAS, INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SUMMIT CAPITAL GROUP, INC.
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SUMMIT FINANCIAL GROUP,
INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SUMMIT FINANCIAL SERVICES
GROUP, INC. By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory SUMMIT HOLDING GROUP, INC.
By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory TOWER SQUARE INVESTMENT
MANAGEMENT LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory TRUPOLY, LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

VSR GROUP, LLC By:  

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory WE R CROWDFUNDING, LLC By:
 

/s/ David Orlofsky

Name:   David Orlofsky Title:   Authorized Signatory

 

[Restructuring Support Agreement Signature Pages]



--------------------------------------------------------------------------------

SCHEDULE 1

NON-RCS DEBTORS

 

1. Cetera Financial Holdings, Inc.

 

2. Cetera Financial Group, Inc.

 

3. Cetera Advisors Insurance Services LLC

 

4. Cetera Insurance Agency LLC

 

5. Cetera Financial Specialists Services LLC

 

6. Cetera Advisor Networks Insurance Services LLC

 

7. Investors Capital Holdings, LLC

 

8. ICC Insurance Agency, Inc.

 

9. Summit Financial Services Group, Inc.

 

10. Summit Capital Group, Inc.

 

11. SBS Insurance Agency of Florida, Inc.

 

12. Summit Holdings Group, Inc.

 

13. SBS of California Insurance Agency, Inc.

 

14. SBS Financial Advisors, Inc.

 

15. First Allied Holdings Inc.

 

16. FAS Holdings, Inc.

 

17. Legend Group Holdings, LLC

 

18. VSR Group, LLC

 

19. Chargers Acquisition, LLC



--------------------------------------------------------------------------------

SCHEDULE 2

RCS DEBTORS

 

1. RCS Capital Corporation

 

2. RCS Capital Holdings, LLC

 

3. American National Stock Transfer, LLC

 

4. SK Research LLC

 

5. Braves Acquisition, LLC

 

6. RCS Advisory Services, LLC

 

7. J.P. Turner & Company Capital Management, LLC

 

8. SBSI Insurance Agency of Texas Inc.

 

9. Realty Capital Securities, LLC

 

10. We R Crowdfunding, LLC

 

11. DirectVest, LLC

 

12. Trupoly, LLC



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

[            ], 2016

The undersigned (“Transferee”) hereby acknowledges that it has reviewed and
understands the Restructuring Support Agreement, dated as of January 29, 2016, a
copy of which is attached hereto as Annex I (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), by and among RCS Capital
Corporation, a Delaware corporation (“RCS”), and each of the other subsidiary
guarantors parties thereto (collectively, the “Company”) and the entities and
persons named therein as “Supporting Parties”, and that it has been represented,
or has had the opportunity to be represented, by counsel with respect to the
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Agreement.

1. Agreement to be Bound. The Transferee hereby agrees to be bound by all of the
terms of the Agreement. The Transferee shall hereafter be deemed to be a
“Supporting Party” and a “Party” for all purposes under the Agreement and with
respect to all Claims and Interests held by such Transferee.

2. Representations and Warranties. The Transferee hereby makes the
representations and warranties of the Supporting Parties set forth in Section 9
of the Agreement to each other Party or only the Company (as applicable).

3. Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.

 

Name of Transferor:

 

 

Name of Transferee:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Notice Address:

 

 

Attention:

 

 

with a copy to:

 

 

Attention:

 

 

 

[Claim or Equity Interest Acquired]